PER CURIAM.
This appeal is by the plaintiff below from-.the final judgment entered in a mechanic’s lien- foreclosure action. The- ap*337pellant Adobe Brick and Supply Company, herein referred to as the claimant, was a supplier of materials to a subcontractor, the appellee First General Contractors, Inc., herein referred to as the contractor. The appellee Port Royale Apartments, Inc. was the owner of the property involved.
Plaintiff’s action was predicated on a filed claim of lien dated December 22, 1970, for “furnished labor, services or materials,” wherein it was recited that the materials delivered consisted of “Drywall Materials.” Therein it was stated that the unpaid balance was $29,842, and that the last date upon which materials were furnished was November 8, 1970.
On final hearing the court held there was due to the plaintiff lien claimant the sum of $11,697.26, and granted judgment therefor against the owner, the contractor and the obligor on the bond to which the lien had been transferred. Jurisdiction was reserved to later award judgment for attorney fees for the claimant, and costs.
The appellant presents four contentions. First, that the trial court committed error in arriving at the balance held due to the claimant by finding that $21,000 was paid to claimant on or about August 8, 1970, it being the position of the appellant that only $7,000, or at the most $14,000 was paid to it on that occasion. Without observing a need to discuss this point in detail, we hold the contention is without merit. That finding of the trial court is not shown to be contrary to the weight of the evidence. The evidence as to the amount so paid was in conflict, and the court’s finding thereon is supported by competent substantial evidence in the record.
The second and third contentions relate to refusal of the court to allow recovery of $3,517.12 for materials which were delivered by the claimant to the contractor after November 8, 1970. Prior to plaintiff’s offer of evidence thereof at trial the court had denied plaintiff’s motion for leave to amend the complaint incident thereto, and for leave to file an amended claim of lien specifying December 8, 1970, as the last date of which materials were delivered, and on pretrial hearing had ruled that such evidence would not be admitted. Those rulings were not assigned as error on appeal.
Without expressing a view on the correctness or incorrectness of said unchallenged rulings of the trial court, we hold that based on those rulings it was not reversible error for the court to reject the proffered evidence of materials delivered after November 8, 1970.
The remaining contention of the appellant has been considered in the light of the record and briefs and is found to be without merit.
Affirmed.